1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   CARA ELNESS,                          No. 2:17-cv-02289 WBS CKD
13                  Plaintiff,

14         v.                              ORDER RE: MOTION FOR SUMMARY
                                           JUDGMENT
15   SANGHA AND SONS, LLC, dba
     QUALITY INN & SUITES CAMERON
16   PARK; AMARJIT SINGH SANGHA aka
     “ADAM”; and DOES 1-10,
17   INCLUSIVE,

18                  Defendants.

19

20                                ----oo0oo----

21              Plaintiff Cara Elness brought this action against

22   Sangha & Sons, LLC and Amarjit Singh Sangha (collectively

23   “defendants”) after allegedly encountering access barriers at

24   Quality Inn & Suites Cameron Park (“Quality Inn”) in June 2017.

25   (First Am. Compl. (“FAC”) (Docket No. 41).)    Plaintiff now moves

26   for summary judgment pursuant to Federal Rule of Civil Procedure

27   56.   (Mot. (Docket No. 76).)

28              Plaintiff is disabled and uses a cane or walker to ease
                                       1
1    her mobility.    (Decl. of Cara Elness (“Elness Decl.”) ¶ 2 (Docket

2    No. 76-3).)     Despite her physical limitations, she tries to take

3    an annual trip to Lake Tahoe to view the wildflowers in Highland

4    Meadow with her friend, Marjorie Tichenor.      (Id. ¶ 4.)   In June

5    2017, plaintiff and Tichenor attempted to stay at Quality Inn

6    after Tichenor was told they had accessible rooms available.

7    (Id. ¶ 6.)    When they arrived at the motel, plaintiff encountered

8    access barriers in the parking lot, an obstructed path of travel

9    from the parking lot to the lobby, and further access barriers in

10   the lobby.     (Id. ¶¶ 7-8.)   She was then told the motel did not

11   have any accessible rooms available and was “shoo”-ed away by the

12   motel’s manager and owner, Amarjit Singh Sangha.      (Id. ¶¶ 8-10.)

13   Plaintiff left immediately and was deterred from returning in

14   2018 and 2019.     (Id. ¶¶ 11, 14.)   Plaintiff now seeks a permanent

15   injunction to remove the access barriers she personally

16   encountered under the Americans with Disabilities Act (“ADA”), 42

17   U.S.C. § 12101, et seq., and asks the court for $12,000 in

18   statutory damages under California’s Unruh Civil Rights Act

19   (“Unruh Act”), Cal. Civ. Code § 51 et seq.1     (Mot. at 24.)

20                Plaintiff is entitled to injunctive relief based on the
21   undisputed facts and defendants’ uncontested liability.      Under

22   the ADA, “injunctive relief shall include an order to alter

23

24        1    Under California Civil Code § 52(a), “[w]hoever denies
     . . . or makes any discrimination or distinction contrary to [the
25   Unruh Civil Rights Act] is liable for each and every offense . .
26   . in no case less than four thousand dollars.” Cal. Civ. Code §
     52(a). Plaintiff requests $4,000 for the barriers she
27   encountered in 2017 and $4,000 for each time she was deterred
     from returning to Quality Inn in 2018 and 2019, for a total of
28   $12,000. (Mot. at 24.)
                                     2
1    facilities to make such facilities readily accessible to and

2    usable by individuals with disabilities.”      42 U.S.C. §

3    12188(a)(2).     Accordingly, the court will order defendants to

4    remediate the barriers to access plaintiff encountered as

5    requested in her motion for summary judgment.

6             Any violation of the ADA is a per se violation of the

7    Unruh Act.     Cal. Civ. Code § 51(f).   Under the Unruh Act,

8    defendants are liable for the statutory minimum of $4,000 “for

9    each and every offense.”     Cal. Civ. Code § 52(a).    Plaintiff

10   requests $4,000 for the barriers she encountered in 2017, and

11   defendants do not dispute that she is entitled to this amount.

12   (Non-Opp. at 1 (Docket No. 77).)       Accordingly, the court will

13   award her $4,000 for the barriers she encountered on her visit to

14   Quality Inn.

15            Although defendants do not dispute that plaintiff is

16   entitled to the statutory damages for the first visit, they do

17   dispute plaintiff’s claim that she is entitled to an additional

18   $8,000 for the two times she was allegedly deterred from

19   returning to Quality Inn in 2018 and 2019.      (Mot. at 24.)   In

20   defendants’ “Statement of Non-Opposition with One Exception” to
21   plaintiff’s summary judgment motion, they argue Elness’s

22   declaration is “internally inconsistent” such that it creates a

23   disputed issue of material fact that should preclude the court

24   from finding that plaintiff was deterred from patronizing the

25   Quality Inn in 2018 and 2019.     (Non-Opp. at 1.)     Consequently,

26   they seek to limit plaintiff’s recovery of statutory damages to
27   the $4,000 for her visit.     (Id. at 2.)

28            Defendants submit no evidence to refute plaintiff’s
                                        3
1    sworn declaration that she would have stayed at the Quality Inn

2    in 2018 and 2019 but for the access barriers she encountered.

3    Instead, defendants rely on carefully selected excerpts of

4    plaintiff’s declaration.   (Id. at 2.)   When he began representing

5    defendants, defendants’ counsel was provided with all previously

6    served discovery and was invited to conduct his own.2    (Mot., Ex.

7    3 (Docket No. 76-1).)    He neglected to do so.   While defendants

8    now oppose awarding an additional $8,000 for deterrence, they

9    portions of plaintiff’s sworn declaration out of context to

10   create a disputed issue of material fact.    See Fed. R. Civ. P.

11   56(e).   In light of plaintiff’s unrefuted evidence, she is

12   entitled to recover $4,000 for each year she was deterred from

13   returning to the property.   Accordingly, plaintiff is entitled to

14   an additional $8,000, and the court will award her $12,000 total

15   in statutory damages.3

16             IT IS THEREFORE ORDERED that plaintiff’s motion for

17   summary judgment (Docket No. 76) be, and the same thereby is,

18   GRANTED, and defendants are hereby ORDERED to remediate the

19   barriers to access which plaintiff encountered by: (1) bringing

20   the noncompliant accessible parking space into compliance with
21   the ADA; (2) removing obstructions in the path of travel from the

22   parking lot to the lobby; (3) removing noncompliant elements of

23

24        2    Defendants’ previous counsel withdrew from representing
     defendants on September 25, 2019. (Docket No. 71.) Defendants
25   informed the court they had retained their current counsel on
26   October 24, 2019. (Docket No. 74.)

27        3    Plaintiff agreed to waive any other damages to which
     she may be entitled for purposes of summary judgment. (Elness
28   Decl. ¶ 15.)
                                     4
1    the mobility accessible room (Number 111); and (4) modifying

2    additional rooms to ensure the property has the minimum number of

3    accessible rooms required by law.   Defendants are FURTHER ORDERED

4    to pay minimum statutory damages in the amount of $12,000 to

5    plaintiff for violations of the Unruh Act.

6              The Clerk shall enter judgment in accordance with this

7    Order.

8    Dated:   March 30, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     5
